Citation Nr: 0326170	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946, and from August 1950 to June 1951.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

Additionally, the Board notes that the veteran was scheduled 
to present testimony during a hearing on appeal before a 
hearing officer in October 2000, January 2001, and January 
2003.  However, the veteran failed to report to each of the 
scheduled hearings.  As the record does not contain further 
indication that the veteran or his representative have 
requested that he be re-scheduled for an additional RO 
hearing, the Board deems the veteran's request for an RO 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's nonservice-connected disabilities consist 
of hypertensive heart disease with arterial hypertension and 
status post myocardial infarction by history, rated as 100 
percent disabling; pharyngitis, rated as 0 percent disabling; 
peripheral vascular insufficiency of the right lower 
extremity, rated as 20 percent disabling; peripheral vascular 
insufficiency of the left lower extremity, rated as 20 
percent disabling; diabetes mellitus non-insulin dependent, 
rated as 10 percent disabling; peripatellar bursitis and 
degenerative joint disease of the shoulder, rated as 10 
percent disabling; femoral syndrome, rated as 10 percent 
disabling; and senile mature cataracts, rated as 10 percent 
disabling.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  While the veteran is generally able to care for his daily 
personal needs without assistance from others and is not 
bedridden, he suffers from senile dementia that requires him 
to have the care or assistance from others on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment. 


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to prove the claim on appeal 
via the July 1999 rating decision, the April 2002 RO letter, 
the May 2000 statement of the case, and the November 2000, 
July 2002 and September 2002 supplemental statements of the 
case.  Specifically, the appellant has been informed of the 
need to provide evidence that he is in need for aid and 
attendance of another person by showing that he currently is 
blind or nearly blind, a patient in a nursing home because of 
mental or physical incapacity, unable to care for his daily 
personal needs without assistance from others, or unable to 
protect himself from the hazards of daily living.  
Additionally, via the April 2002 RO letter and the July 2002 
supplemental statement of the case, the appellant was given 
specific information with respect to the VCAA and the changes 
in the law pursuant to the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In 
this case, in the April 2002 RO letter and the July 2002 
supplemental statement of the case, the veteran was notified 
of VA's duty to assist him in obtaining the evidence 
necessary to substantiate his claim.  At present, the Board 
finds that the record includes all identified relevant 
medical records which were available.  Additionally, the 
veteran has been given the benefit of various VA aid and 
attendance examinations, the last one being in May 2002.  
Lastly, he was given the opportunity to present testimony at 
various hearings on appeal scheduled for October 2000, 
January 2001 and January 2003, but he failed to report to 
such hearings.  Thus, the duty to assist requirement has 
been satisfied as well.

In this case, in an October 1998 rating decision, the veteran 
was awarded special monthly pension under 38 C.F.R. 
§ 3.351(d)(1) at the housebound rate.  His nonservice-
connected disabilities consist of hypertensive heart disease 
with arterial hypertension and status post myocardial 
infarction by history, rated as 100 percent disabling; 
pharyngitis, rated as 0 percent disabling; peripheral 
vascular insufficiency of the right lower extremity, rated as 
20 percent disabling; peripheral vascular insufficiency of 
the left lower extremity, rated as 20 percent disabling; 
diabetes mellitus non-insulin dependent, rated as 10 percent 
disabling; peripatellar bursitis and degenerative joint 
disease of the shoulder, rated as 10 percent disabling; 
femoral syndrome, rated as 10 percent disabling; and senile 
mature cataracts, rated as 10 percent disabling.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2002).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2002). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2002).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed. 
They must be based on the actual requirement of personal 
assistance from others.  See id. 

In this case, the medical evidence shows the veteran has been 
diagnosed/treated since the early 1990s by VA and private 
health care providers, such as the Policlinica/Dr. Portilla 
and Dr. Roman, for various disorders, including arterial 
hypertension, bilateral mature cataracts, hypertensive 
cardiovascular disease, degenerative joint disease of the 
shoulder, peripatellar bursitis and patellar femoral 
syndrome.

A June 1996 VA aid and attendance examination report 
indicates the veteran was not hospitalized or blind, had no 
restrictions of the upper or lower extremities and was able 
to carryout activities of daily living, to attend the needs 
of nature by himself, and to ambulate well without deficit in 
weight bearing, balance or propulsion.  He was further noted 
to be able to protect himself, to perform selfcare, and to go 
with his wife to the supermarket, to the post office and 
occasionally to the pharmacy.

A July 1998 VA aid and attendance examination report 
indicates the veteran had high blood pressure since 1973, a 
myocardial infarct 4 years prior, a history of cholecystitis, 
and moderate memory loss with poor balance upon walking due 
to age.  In a typical day, he stayed at home, watched 
television and walked around the house.  His gait was slow 
due to his age and he could hardly raise his feet above the 
ground, but was able to attend to his daily needs.

A May 1999 VA aid and attendance examination report notes he 
had degenerative joint disease of the upper extremity joints 
and arthritis with satisfactory locomotion but slow 
ambulation.  He had mild peripheral vascular insufficiency of 
the legs, limitation of motion due to weakness sensation of 
the lower extremities and slow locomotion, but no muscular 
atrophy, weakness of handgrip or knee joints.  He also had 
loss of balance, but satisfactory propulsion and was able to 
ambulate without assistance or aid.  In a typical day, he sat 
around or rested in bed during the day, walked around his 
house, watched television, listened to the radio and read the 
newspaper. 

An August 2000 aid and attendance examination report further 
notes that the veteran had been brought to the examination by 
his wife.  He was not hospitalized or bedridden, and 
reportedly still enjoyed fairly good vision.  He appeared 
mentally sound and capable of managing his benefit payments.  
In a typical day, he got up at 5:00 a.m., walked to the 
bathroom to attend the needs of nature, rinse his mouth, wash 
his face and shave (every other day).  He also got dressed, 
took his medication, had breakfast, and then walked around 
the house and backyard, watched television, and listened to 
the news.  He further reported that when necessary he 
accompanied his wife to the supermarket and the post office.  
The examiner further noted that the veteran walked slowly but 
had adequate propulsion and balance without deficit in weight 
bearing, and thus, he was still able to carry out activities 
of daily living and to attend the needs of nature by himself.  
However, he sought assistance from his wife when bathing to 
wash his back and to dry his body.

A May 2002 VA aid and attendance examination report indicates 
the veteran was not bedridden and enjoyed fairly good vision, 
but did not appear to be able to manage his benefit payments 
and appeared severely mentally disoriented.  In a typical 
day, he got up, walked to the bathroom to attend the needs of 
nature, wash his mouth, replace his dentures and shave (about 
once per week), which frequently had to be completed by his 
wife as he did it poorly.  Then, he got dressed and had 
breakfast on the table by himself.  He accompanied his wife 
to the grocery store as she took him with her every time she 
went out because of his deteriorating mental condition.  For 
the rest of the day, he sat in the balcony, ate lunch and 
dinner, and walked around the house, occasionally lying in 
bed.  The examiner further noted that the veteran was able to 
eat, bathe, dress/undress and to attend the needs of nature 
by himself, but he had to be frequently assisted with shaving 
and had to be prompted to bathe and change his clothes, as he 
would not do it otherwise by himself.  The veteran was 
further noted to be unable to travel alone because of his 
deteriorating mental condition, and that his wife took him 
with her every time she went out in order not to leave him 
alone due to the danger of accidents.  The veteran's 
diagnoses included senile dementia, myocardial infarction, 
and hypertensive cardiovascular disease.

A subsequent June 2002 VA mental examination report indicated 
that no diagnosis was found for this veteran.  The examiner 
noted that the veteran's mental condition did not require 
care of assistance on a regular basis, and therefore, he did 
not require aid and attendance of another due to his mental 
condition.

After a review of the evidence, the Board finds that, per the 
last VA aid and attendance examination in May 2002, the 
veteran is not blind or nearly blind.  Thus, the criteria for 
special monthly pension benefits under 38 C.F.R. § 
3.351(c)(1) (2002) based on impairment of vision are not met.  
As well, the medical evidence of record does not indicate 
that the appellant is hospitalized or a patient in a nursing 
home because of mental or physical incapacity.  Therefore, 
the Board finds that the criteria for special monthly pension 
benefits under 38 C.F.R. § 3.351(c)(2) (2002) are not met.

However, although the June 2002 VA mental examination report 
notes that no diagnosis was found for the veteran and that he 
was not found in need for regular aid and attendance for 
another, the May 2002 VA aid and attendance examination 
report notes a different picture.  Specifically, the May 2002 
VA examination report found that the veteran suffered from 
senile dementia, that he was not capable of managing his 
benefit payments due to this disorder, that he was unable to 
travel away alone because of his deteriorating mental 
condition, and that his wife took him with her every time she 
went out in order not to leave him alone due to the danger of 
accidents.  As such, taking into consideration the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b), the Board finds that the evidence 
establishes that the appellant has a factual need for the 
regular aid and attendance of another, pursuant to the 
criteria set forth in 38 C.F.R. § 3.352(a) (2002).

It is clear that he is able to dress/undress himself and to 
keep himself ordinarily clean and presentable, albeit with 
some limitations due to his need for supervision, and is 
still able to stand up and walk short distances.  He does not 
require the use of prosthesis or orthopedic appliances, and 
is able to feed himself and to attend the wants of nature by 
himself.  The medical evidence in the aggregate, however, 
shows that he is incapacitated, physically and mentally, 
requiring care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment, as discussed above in the May 2002 VA aid and 
attendance examination report.  

Therefore, the veteran qualifies for increased pension 
benefits on the basis of having a regular need for aid and 
attendance.  In reaching the above decision, the Board has 
considered the applicability of the reasonable doubt doctrine 
under 38 U.S.C.A. § 5107(b).  When the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  As the appellant has established his entitlement 
to special monthly pension based on the need for regular aid 
and attendance of another person, the reasonable doubt 
doctrine is for application and the appeal is granted to this 
extent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person has been established, and to 
this extent, the appeal is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

